Title: John Martin Baker to Thomas Jefferson, 1 June 1813
From: Baker, John Martin
To: Jefferson, Thomas


          Sir, Mahon—Island of Minorca June 1st 1813—
          I have had the Honor to address you frequently from the Island of Majorca, where in June 1810 I had the Satisfaction to remit you, per the American Schooner Hellen of Salem Cap William Brown, to
			 the particular care of the Collector of that port, One Box containing an Extensive Petrel collection, p natural productions of the Island of Sardinia—one qr Cask albaflor wine,
			 one Sack
			 soft shelled
			 almonds—&c—all which I hope have been Safely received, and that I may be So fortunate, as that they were to Your entire Satisfaction.—I now take the liberty Sir, to inform You that after seeing
			 in Safety embarked to the last man of American destitute Seamen, which were at majorca; on towards the United states; I have embarked with my family for this Island, So as to judge and if possible decide upon what step I could with Safety take towards once more to regain the United states, and get away from our present particularly unpleasant Situation, Environés by . . . . . . . —!: (all which I beg leave to submit to Your feeling Judgment and Benevolent consideration.) indeed sir, having unfortunately been disappointed in every just expectation,
			 Since my again
			 resuming my Consular Balearic Station, where in view of my former Sacrifices in my official Character, during my Serving there upwards of four Years, (of which Sir, I had the Honor to make you informed.) I never would
			 have returned: to leave my Home and Families Birth right Assylum: Had not the founded expectation of a Squadron of the United states, to come into the mediterranean, (meditatedly fixed upon on my last leaving the United States.) to rendez-vous, or provission at port-Mahon: (with the Honorable Paul Hamilton, Secretary of the Navy’s promise to me at Washington, to appoint me Navy agent, and
			 that my Commission, I sh would receive per the first United States vessel coming to minorca.) were the motives which actuated and urged me for advancement in Service, and
			 Support of an Amiable wife, and four Infant Children, to exercise every practicable Effort to arrive in time in this quarter, where, Since verified,
			 after a passage of Storms and disagreeable events: I have
			 experienced
			 but disappointment in that expectation; and for the first ten months after my arrival at my Station, was, without the arriving of one American Vessel within the district of my Consulate:
			 notwithstanding I have the pleasing Satisfaction to console me under the heavy pressure of the present times, (in my peculiar station), where no American trading vessel can with Safety venture during our present war’s.) that I have used every practicable Effort in my power to do my duty, as nationally useful and interesting,
			 as the Extent of my public powers could permit me: in which I have protected, assisted, preserved and returned to their Country, and distressed families and friends, many valuably useful, then
			 destitute—American Seamen: Several of whom delivered up to me by British Admirals and Commanders, after persevering applications &c.—I have at the port of Palma, (Island of Majorca) obtained for our flag, (the pre-eminence enjoyed by the British nation.) the right, “that no trading vessel bearing the flag of the United states, may be Searched, until the expiration of eight clear working days, counting from the day of delivering the manifest.” And during Ten Years, and three months, that I have the Honor to be a
			 Consul of the United states, of America, I have never had a provoked or disputed controversy with the authorities of the Departments of my Consulate: and every complaint of whatsoever reasonable nature from a Citizen, made through
			 me, immediately redressed to their fullest Satisfaction; And for my Zeal, Justice and attention, to our Public rights, and individual interests: I appeal to every Citizen of the United states, that has arrived within the District of my Consulate, Since the date, I have had the Honor to Serve the United States of America.—
          I beg leave sir, to add, that Since the commencement of Hostile acts, By the Regency of Algiers, I have done all in my power to alleviate and releive our unfortunate fellow Citizens in Suffering Captivity at said place, which I trust will be approved of by the President, and Secretary of State;
			 I
			 now avail of this occasion to ask the favor of your interceding in my behalf with the President, and secretary of State: (in the event of Consul General Lear’s retiring.) to be appointed as Consul if at Algiers, or if that vacancy, by possibility may have been already filled up, I beg leave to Solicit any other affrican Consulate vacant:
			 or in preference, the Consulate of Lisbon: being just informed of the death of the late United States Consul George Jefferson  Esquire;
			 I further beg leave to offer myself in any Agency with the Regency of Algiers, knowing the Lengua-franca, and customs of that quarter, I hope it would be in my power to become useful, and
			 confide with hope, that my Zeal, and general conduct, during my Service in a
			 consular capacity &c—for upwards of Ten Years:—unfortunately now in this Eloigné from friends, quarter, with a large infant family, and awaiting every day under the blessing of Divine Providence to be encreased: will aid my pleading and claim feeling; And I pray the
			 Supreme Ruler, will influence and accelerate the acting of your Benevolent good wishes, and friendly kind offers towards myself and Family:
			 acknowledging with Gratitude your
			 Beneficence Mrs Baker, Children and myself pray for your Long Life and Happiness And with Sincere
			 reliance on Divine Providence, with hopes to hear Soon from you, I have the Honor to be
          with the Highest Respect 
          Sir Your Faithful Obedient Humble Servant—John Martin Baker
        